


110 HR 2864 IH: SKILLs

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2864
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. Grijalva (for
			 himself and Mr. Ehlers) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the provisions of the Elementary and Secondary
		  Education Act of 1965 regarding school library media specialists, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Kids' Interest in
			 Learning and Libraries Act or the SKILLs
			 Act.
		ISchool library
			 media specialist requirements 
			101.Authorization
			 of appropriationsSection
			 1002(b)(4) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6302) is amended by striking 2002 and inserting
			 2008.
			102.State
			 plansSection 1111(b)(8) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(8)) is
			 amended—
				(1)in
			 subparagraph (D), by striking and after the semicolon;
				(2)by redesignating
			 subparagraph (E) as subparagraph (F); and
				(3)by inserting after
			 subparagraph (D) the following:
					
						(E)how the State
				educational agency will meet the goal of ensuring that there is not less than 1
				highly qualified school library media specialist in each school receiving funds
				under this part, as described in section 1119(h)(2);
				and
						.
				103.Local
			 educational agency plansSection 1112(b)(1)(N) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)(N)) is amended by
			 inserting , including ensuring that there is not less than 1 highly
			 qualified school library media specialist in each school before the
			 semicolon.
			104.Schoolwide
			 programsSection 1114(b)(1)(D)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)(D))
			 is amended by inserting school library media specialists, after
			 teachers,.
			105.Targeted
			 assistance schoolsSection
			 1115(c)(1)(F) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6315(c)(1)(F)) is amended by inserting school library media
			 specialists, after teachers,.
			106.Qualifications
			 for teachers, paraprofessionals, and school library media specialists
				(a)In
			 generalSection 1119 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is
			 amended—
					(1)in the section
			 heading, by striking teachers and paraprofessionals and
			 inserting teachers,
			 paraprofessionals, and school library media
			 specialists;
					(2)by redesignating
			 subsections (h) through (l) as subsections (i) through (m),
			 respectively;
					(3)by inserting after
			 subsection (g) the following:
						
							(h)School library
				media specialists
								(1)Local
				educational agency requirementEach local educational agency
				receiving assistance under this part shall ensure, to the extent feasible, that
				each school that is served by the local educational agency and receives funds
				under this part employs not less than 1 highly qualified school library media
				specialist.
								(2)State
				goalEach State educational agency receiving assistance under
				this part shall—
									(A)establish a goal
				of having not less than 1 highly qualified school library media specialist in
				each public school that is served by the State educational agency and receives
				funds under this part; and
									(B)specify a date by
				which the State will reach this goal, which date shall be not later than the
				beginning of the 2010–2011 school year.
									;
				and
					(4)in subsection (i)
			 (as redesignated by subsection (a)(2)), by striking and
			 paraprofessionals and inserting , paraprofessionals, and school
			 library and media specialists.
					(b)Conforming
			 amendmentSection 1119(l) of the Elementary and Secondary
			 Education Act of 1965 (as redesignated by subsection (a)(2)) (20 U.S.C.
			 6319(l)) is amended by striking subsection (1) and inserting
			 subsection (m).
				107.Improving
			 literacy through school librariesSection 1251 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6383) is amended—
				(1)in subsection (a),
			 by striking well-trained, professionally certified and inserting
			 highly qualified;
				(2)in subsection
			 (e)(3)—
					(A)by striking
			 Distribution.—The and inserting the
			 following:
						
							Distribution.—(A)Geographic
				distributionThe
							;
				and
					(B)by adding at the
			 end the following:
						
							(B)Balance among
				types of schoolsIn awarding grants under this subsection, the
				Secretary shall take into consideration whether funding is proportionally
				distributed among projects serving students in elementary, middle, and high
				schools.
							;
					(3)in subsection
			 (f)(2)—
					(A)in subparagraph
			 (A)—
						(i)by
			 inserting the need for student literacy improvement at all grade
			 levels, before the need for; and
						(ii)by
			 striking well-trained, professionally certified and inserting
			 highly qualified;
						(4)by striking
			 subparagraph (B) and inserting the following:
					
						(B)a needs assessment
				of which grade spans are served, ensuring funding is proportionally distributed
				to serve students in elementary, middle, and high
				schools;
						;
				(5)in subsection
			 (g)—
					(A)in paragraph (1),
			 by striking the semicolon at the end and
			 inserting
						
							and reading materials, such as books
			 and materials that—(A)are appropriate for
				students in all grade levels to be served and for students with special
				learning needs, including students who are limited English proficient;
				and
							(B)engage the
				interest of readers at all reading
				levels;
							;
				and
					(B)in paragraph (4),
			 by striking professional development described in section
			 1222(d)(2) and inserting professional development in information
			 literacy instruction that is appropriate for all grades, including the
			 assessment of student literacy needs, the coordination of reading and writing
			 instruction across content areas, and training in literacy strategies in all
			 content areas.
					IIPreparing,
			 teaching, and recruiting high quality teachers, school library media
			 specialists, and principals
			201.Teacher, school
			 library media specialist, and principal training and recruiting
			 fundTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended—
				(1)in the title
			 heading, by striking High
			 quality teachers and principals and inserting
			 High quality teachers, school
			 library media specialists, and principals ; and
				(2)in the part
			 heading, by striking Teacher
			 and principal and inserting Teacher, school library media specialist, and
			 principal.
				202.PurposeSection 2101(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6601(1)) is amended to read as
			 follows:
				
					(1)increase student
				academic achievement through strategies such as—
						(A)improving teacher,
				school library media specialist, and principal quality; and
						(B)increasing the
				number of highly qualified teachers in the classroom, highly qualified school
				library media specialists in the library, and highly qualified principals and
				assistant principals in schools;
				and
						.
			203.State
			 applicationsSection 2112(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6612(b)) is
			 amended—
				(1)in paragraph (4), by inserting ,
			 school library media specialists, before and principals;
			 and
				(2)in paragraph (10),
			 by inserting , school library media specialist, before
			 and paraprofessional.
				204.State use of
			 fundsSection 2113(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is
			 amended—
				(1)in paragraph
			 (4)—
					(A)in the matter
			 preceding subparagraph (A), by inserting highly qualified school library
			 media specialists, before principals; and
					(B)in subparagraph
			 (B), by inserting , highly qualified school library media
			 specialists, before and principals; and
					(2)in paragraph (6), by striking
			 teachers and principals each place the term appears and
			 inserting teachers, school library media specialists, and
			 principals.
				205.Local uses of
			 fundsSection 2123(a) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended
			 by inserting after paragraph (8) the following:
				
					(9)(A)Developing and
				implementing strategies to assist in recruiting and retaining highly qualified
				school library media specialists; and
						(B)providing appropriate professional
				development for such specialists, particularly related to skills necessary to
				assist students to improve the students' academic achievement, including skills
				related to information
				literacy.
						.
			IIIGeneral
			 Provisions
			301.DefinitionsSection 9101(23) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(23)) is amended—
				(1)in subparagraph
			 (B)(ii)(II), by striking and after the semicolon;
				(2)in subparagraph
			 (C)(ii)(VII), by striking the period at the end and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(D)when used with
				respect to a school library media specialist employed in an elementary school
				or secondary school in a State, means that the school library media
				specialist—
							(i)holds at least a
				bachelor's degree;
							(ii)has obtained full
				State certification as a school library media specialist or passed the State
				teacher licensing examination, with State certification in library media, in
				such State, except that when used with respect to any school library media
				specialist teaching in a public charter school, the term means that the school
				library media specialist meets the requirements set forth in the State's public
				charter school law; and
							(iii)has not had
				certification or licensure requirements waived on an emergency, temporary, or
				provisional
				basis.
							.
				302.Conforming
			 amendments
				(a)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 note) is amended—
					(1)by striking the
			 item relating to section 1119 and inserting the following:
						
							
								Sec. 1119. Qualifications for
				teachers, paraprofessionals, and school library media
				specialists.
							
							;
				  
					(2)by striking the
			 item relating to title II and inserting the following:
						
							
								Title II—Preparing, training, and
				recruiting high quality teachers, school library media specialists, and
				principals
							
							;
				  
						and(3)by striking the
			 item relating to part A of title II and inserting the following:
						
							
								Part A—Teacher, School Library
				Media Specialist, and Principal Training and Recruiting
				Fund
							
							.
					
